December 4, 2012




                                    JUDGMENT

                   The Fourteenth Court of Appeals
                            CITY OF HOUSTON, Appellant

NO. 14-11-00352-CV                           V.

    JAMES & ELIZABETH CARLSON, JOSE & LIZ REFERENTE, ROGER
  CAMPODONICO, SERGIO A. LOPEZ, YAN WANG & HUI YAO, DANIEL &
 ANDREA SELUK, ROBERT HUTCHINS, ROBERT & KELLY FARFAN, BONNIE
     CORBETT, HELEN PAGOLA, AND MANNY ESPINOLA, Appellees
                 ________________________________



       This court today issued a substitute opinion. We order this court’s former
judgment of August 23, 2012 vacated, set aside, and annulled. We further order this
court’s opinion of August 23, 2012 withdrawn. We deny appellant City of Houston’s
motion for rehearing.

        This cause, an appeal from the judgment in favor of appellees, James & Elizabeth
Carlson, Jose & Liz Referente, Roger Campodonico, Sergio A. Lopez, Yan Wang & Hui
Yao, Daniel & Andrea Seluk, Robert Hutchins, Robert & Kelly Farfan, Bonnie Corbett,
Helen Pagola, and Manny Espinola, signed March 18, 2011, was heard on the transcript
of the record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

       We order appellant, City of Houston, to pay all costs in this appeal. We further
order the decision certified below for observance.